Citation Nr: 0324028	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorder.  

2.  Entitlement to service connection for bilateral knee 
disorder, claimed as secondary to bilateral ankle disorder.  

3.  Entitlement to service connection for compression 
fracture, lumbar spine claimed as secondary to bilateral 
ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder and denied entitlement to service 
connection for a bilateral knee disorder and back disorder.  

In August 2001, the veteran provided oral testimony at a 
personal hearing before a Decision Review Officer at the RO.  
A transcript of the hearing has been obtained and associated 
with the claims folder.

In September 2002, the veteran provided oral testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been obtained and associated 
with the claims folder.

In a December 2002 decision, the Board found that there was 
new and material evidence and reopened the veteran's claim 
for service connection for a bilateral ankle disorder.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of the veteran's claims, which was set out in a 
December 2002 internal development memorandum associated with 
the claims file.  

However, on May 1, 2003, prior to the Board's determination 
as to whether all the requested evidence had been obtained 
and its consideration of the claim on appeal, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1337 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider his claims has been obtained, and 
for issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the June 2002 SSOC.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied, 
including VA re-examination but only 
if warranted.

2.  After the RO undertakes review of 
the issues, to include any additional 
evidentiary development, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the June 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




